ILND 450 (Rev.Case:   1:19-cv-06334
              10/13) Judgment in a Civil ActionDocument   #: 223 Filed: 11/02/20 Page 1 of 1 PageID #:3032

                                    IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE
                                       NORTHERN DISTRICT OF ILLINOIS

    Cook County, Illinois et al ,

    Plaintiff(s),
                                                                   Case No. 19 C 6334
    v.                                                             Judge Gary Feinerman

    Wolf et al,

    Defendant(s).

                                              JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                            which       includes       pre–judgment interest.
                                        does not include pre–judgment interest.

            Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

            Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
            Defendant(s) shall recover costs from plaintiff(s).


               other: Judgment is entered in favor of Plaintiffs Cook County, Illinois, and Illinois Coalition for
Immigrant and Refugee Rights, Inc., and against Defendants Chad F. Wolf, et al., on Plaintiff’s claims under the
Administrative Procedure Act, 5 U.S.C. § 701 et seq. The Department of Homeland Security’s final rule,
Inadmissibility on Public Charge Grounds, 84 Fed. Reg. 41,292 (Aug. 14, 2019) (“Final Rule”), is vacated,
effective immediately. There is no just reason for delay of the entry or appeal of this judgment.

This action was (check one):

         tried by a jury with Judge      presiding, and the jury has rendered a verdict.
         tried by Judge      without a jury and the above decision was reached.
         decided by Judge Gary Feinerman on a motion.

Date: 11/2/2020                                                Thomas G. Bruton, Clerk of Court

                                                               /s/ Jackie Deanes , Deputy Clerk
